DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 05/10/2019; claim(s) 1- 20 is/are pending herein; claim(s) 1, 12, & 18 is/are independent claim(s).

Description of claim elements in Spec (see MPEP 2173.01 (I))
an event (see, claim 1, line 4) = ¶0026, “As used herein, an "event" is any disturbance in the power system that may be an actual physical fault (actual physical event) or a cyberattack (mal-doer event)”.
coherency similarity process (claim 1, line 5): ¶¶0011, 0027-0028, & 0044 (“similarity statistic”), “coherency analysis (e.g., were the two or more nodes that reported the event data coherently related to each other, as determined prior to the classification analysis, and was their output consistent with what was expected based on their coherency relation” and “In one or more embodiments, the similarity process 116 may use a coherency analysis to determine whether the received data is similar, within a threshold value/range of values, to expected data for the event”.
an event singular value decomposition: [0032], the event detection module 110 may apply a singular value decomposition (SYD) 130 on the unwrapped data to output a number of singular values 132 and right singular vectors 134 equal to the number of measurement variables.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1-20:
classification module (see claim 1, lines 5-6; claim 12, line 6; claim 18, line 6). This element is shown with item 112 and described as a learning/training software program/model or equivalent thereof. See, ¶¶0038, 0068 “the classification module 112 may be trained using a power network coherency identification analysis”; [0064], “program 712 and/or event and classification processing logic 714 for controlling the processor 710. The processor 710 performs instructions of the programs 712, 714, and thereby operates in accordance with any of the embodiments described herein”, “each block in the flowchart or block diagrams may represent a module, segment, or portion of code, which comprises one or more executable instructions for implementing the specified logical function(s).”
In claim 11:
event classification module. This element is shown as item 110 in fig. 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
I) Regarding claim 1, the claim recites “receiving, via a communication interface of an event detection and classification module comprising a processor” and “applying a coherency similarity process to the received data via a classification module”. However, the claim fails to clarify whether these two-classification module (CM hereinafter) refer to same claim element or different claim element thereby rendering the scope of the claim indefinite.
For the examining purpose, a classification module of the lines 5-6 is interpreted as same classification module of lines 2- 3. (i.e., the [[a]] classification module” in line 5).
II) Regarding claim 18, the claim fails to clarify the relationship of the classification module recited in lines 3- 4 & 6-7 as in claim 1.

III) Regarding claim 12, claim limitation “the event detection and classification module” (lines 2- 3 & 6) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. This is because the element “the event detection and classification module” is used along with the processor to perform various functions or functional language (may or may not meet prong 2) while reciting a placeholder (meets prong 1) 
For the examining purpose, this element is interpreted accordance to 112(f).

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or

IV) Dependent claims are also rejected because of their dependency with rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 4, 12- 14, & 18- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Premerlani [Premerlani] (US 20180024900 A1, same applicant but published outside the grace period) in view of Ruvio et al. [Ruvio] (US 20190036946 A1).

Regarding claim 1, Premerlani teaches a method comprising: (see, fig. 7);
receiving [“detection computer device 210 receives 702 signals representing measurement data”], via a communication interface of an event detection and comparison module comprising a processor [processor of the computer 210, figs. 1-2], data from one or more sensors in a system [system 100/800 having “one or more power generation systems 106” of fig. 1 and/or fig. 8] ([0028, 0052]);
determining an event [fault indication in 704] occurred based on the received data ([0053]);
applying a coherency similarity process [comparing with the stored/known cyber-attack (“profiles of known cyber-attacks to compare to generated profile”0 profiles or nearby sensors’ profile to see similarity] to the received data via a comparison module ([0054- 0058], claim 2);
determining whether the event is an actual event or a mal-doer event1 [“spoofed fault” or “cable to determine that a potential cyber-attack is occurring”] based on an output of the comparison module ([0060], figs. 5- 6);
transmitting the determination of the event as the actual or the mal-doer event ([0003, 0035, 0060]); and
computer device 210 disables component 110 based on the determined authenticity…fault detection computer device 210 disables one or more sensors 205 or removes the data …raises one or more alarms that component 110 or system 100”] operation of the system based on the transmitted output ([0060]).
While Premerlani teaches of using comparison logic, it does not expressly teach its comparison logic to use “a classification module” (something trainable/learnable software logic corresponds to item 112 in applicant’s fig. 1) as claimed and shown above with strikethrough emphasis.
Ruvio is directed to a system and method for identifying malicious activity that changes the integrity of data captured by the sensors and sent out from a vehicle 501 to a server 512 comprising malicious activity detection code 510A (Abstract, fig. 2). Specifically, Ruvio teaches a method comprising:
receiving data from one or more sensors [sensors of the vehicle 501] in a system and applying a coherency similarity process to the received data via a classification module [“a statistical classifier” wherein the term classifier “means a machine learning method”] and determining whether the event is an actual event or a mal-doer event based on an output of the classification module (Fig. 5, [0042, 0121-0122, 0180-0182]). In summary, Ruvio teaches using of the classification module/classifier to distinguish mal-doer event and actual event from the received sensor data by applying a coherency/statistical similarity process is a known technique.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Ruvio and 

Regarding claim 2, Premerlani further teaches/suggests the method of claim 1, wherein the system is a power network and the one or more sensors are associated with a plurality of nodes in the power network ([0015], figs. 1, 8).

Regarding claim 3, Premerlani further teaches/suggests the method of claim 1, wherein the data [“sensors 205 measure voltage, amperage, and phase of transmitted energy” and PHOSITA knows that power network are well-known to use Phasor Data Concentrator to measure phase data] is synchrophasor data collected from phasor measurement units or Phasor Data Concentrators ([0032], figs.1, 8).
Regarding claim 4, Premerlani further teaches/suggests to PHOSITA the method of claim 3, wherein the synchrophasor data includes at least one of voltage 

Regarding claims 12 -14, Premerlani in view of Ruvio teaches/suggests invention of these claims for the similar reasons set forth above in claims 1 & 3-4 respectively.

Regarding claims 18- 19, Premerlani in view of Ruvio teaches/suggests invention of these claims for the similar reasons set forth above in claims 1 -2 respectively.

Allowable Subject Matter
Claims 5- 11, 15- 17, & 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claims 5, 15, & 20, the closest references teach/suggest following:
1) Nakada et al. (US 20190089565 A1) in the field of peak power reduction teaches a method comprising: 
calculating an event singular value decomposition [“acquiring the precoding matrix by singular-value-decomposing the transmission path characteristic matrix H(.omega.)”] for the received data based on the application of the coherency the right singular matrix V(.omega.) from the singular value decomposition 101 is multiplied”] based on the calculated post-event singular value decomposition ([0042, 0052]). Nakada further teaches of using a threshold value [“a predetermined threshold value from the peak value”] ([0024]), but this threshold value is not “a classification threshold value”.
However, Nakada does not teach or suggest “comparing the post-event right singular value to a reference value for the same at least one pair of nodes to output a classification threshold value; and determining whether the classification threshold value is one of inside or outside a predetermined value or range of values” as claimed in claims 5, 15, & 20.
2) Xu et al. (US 20190097865 A1) in the field of event recognition teaches using of classification modules [“training at least one classifier”] and calculating an event singular value decomposition for the received data based on the application of the coherency process ([0215, 0250]) and measuring of one of: rotation angle, Manhattan distance, Euclidean distance, or Chebyshev distance ([0250]). However, it does not teach “identifying a post-event right singular value based on the calculated post-event singular value decomposition”. Thus, it fails to teach/suggest “comparing the post-event right singular value to a reference value for the same at least one pair of nodes to output a classification threshold value” as claimed.
A) Accordingly, in claims 5, 15, & 20, the limitations “comparing the post-event right singular value to a reference value for the same at least one pair of nodes to output a classification threshold value; and 
determining whether the classification threshold value is one of inside or outside a predetermined value or range of values” in combination with remaining limitations when viewed as a whole of the claims are novel and non-obvious over the prior arts of the record.
B) Claims 6- 11, 16- 17 depend on objected claims 5 & 15 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	1) Manikantan Shila et al., (US 20210248233 A1) teaches a method comprising: receiving data [“simplified power characteristics” such as “sensed parameters 110, 120 are provided to the malicious activity detection system 200,”] from one or more sensors [“power sensors 24 can include current sensors, voltage sensors, frequency detection sensors”] in a system [“building 10”] and applying [“compares each power characteristic and the correlate” by the model 220 and “begins comparing the received inputs to the learned expected parameters” by the machine learning model 230] a coherency similarity process to the received data via a classification module [“physics based detection model 220 and a machine learning based detection model 230”] and determining whether the event is an actual event [“certain types of expected anomalies”, para. 0049] or a mal-doer event [“determines that a malicious event, or other anomaly, has occurred] based on an output [“parameters and the malicious event are then output to the combination module 240”] of the classification module (Fig. 1, [0034-0041]).
	2) Krishnapura et al. (US 20180129859) teaches a method [actions performed at the system 104] comprising  applying a coherency similarity process to the received data via a classification module [“processor executes the classifier to make a spoof decision.”], determining whether the event [data from sensor 102] is an actual event [“real finger”] or a mal-doer event [“spoofed finger”] based on an output of the classification module ([0021, 072]).
	3) Yan et al. (US 20180262525) teaches system may automatically transmit an abnormal alert signal (e.g., a notification message, etc.) based on results of the comparisons performed at S230. The abnormal state might be associated with, for example, an actuator attack, a controller attack, a data source node attack, a plant state attack, spoofing, physical damage, unit availability, a unit trip, a loss of unit life, and/or asset damage requiring at least one new part ([0030]).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, spec, “One or more of the sensors may be compromised by a malicious adversary (e.g., mal-doer), who may inject false data prior to the data's provision to the control operator. The false data may trick the control operator into thinking a fault has occurred, and to implement protective actions, potentially resulting in lost load”, “discern actual physical fault events ( e.g., short circuits, line faults, etc.) from mal-doer events (e.g., spoofed events that mimic fault like behavior).” (paras. 0002, 0008)